                Case 2:21-cv-00311-RDP Document 10 Filed 05/07/21 Page 1 of 2               FILED
                                                                                   2021 May-07 PM 02:16
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

TEQELIA CUNNINGHAM,       )
                          )
     Plaintiff,           )
                          )
v.                        ) CASE NUMBER: 2:21-CV-311-RDP
                          )
AMERIFINANCIAL SOLUTIONS, )
LLC,                      )
     Defendant.           )

                DEFENDANT ALLIANCE COLLECTION SERVICE, INC.’S
                    NOTICE OF SETTLEMENT WITH PLAINTIFF

            COMES NOW Defendant AmeriFinancial Solutions, LLC, by and through

      undersigned counsel, and notifies the Court that Plaintiff and AFS have resolved

      the dispute between them, and request 30 days to file a Joint Stipulation of

      Dismissal to finalize the agreement. This Motion is filed only after providing it

      to Plaintiff Teqelia Cunningham, and after receiving her express consent to do

      so.


                                           Respectfully submitted,

                                           /s/ Neal D. Moore, III
                                           Neal D. Moore, III (ASB-3971-M73N)
                                           Attorney for Defendant, AmeriFinancial
                                           Solutions, LLC




{W0684903.1 }
                Case 2:21-cv-00311-RDP Document 10 Filed 05/07/21 Page 2 of 2




OF COUNSEL
MOORE YOUNG FOSTER & HAZELTON, LLP
1122 Edenton Street
Birmingham, Alabama 35242
T: (205) 879-8722 | F: (205) 879-8831
nmoore@my-defense.com




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of May, 2021, I caused the foregoing
to be electronically filed with the Clerk of the Court via CM/ECF, which will send
a notice of electronic filing to all counsel and parties of record:

Teqelia Cunningham
513 Skyview Drive
Montevallo, Alabama 35115
Plaintiff Pro Se




                                           /s/ Neal D. Moore, III
                                           OF COUNSEL




{W0684903.1 }
